Order entered July 29, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00346-CV

                     IN THE INTEREST OF A.T., A CHILD, Appellant

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-07-22153

                                            ORDER
       Before the Court is the State of Texas and the Department of Family and Protective

Services’ (the “Department”) July 25, 2019 Motion for Extension of Time and to Accept

Contemporaneously-Tendered Response Brief.         We GRANT the motion and ORDER the

Department’s Response Brief filed as of the date of this order.


                                                      /s/   DAVID J. SCHENCK
                                                            PRESIDING JUSTICE